Order modified by reducing the amount of alimony to be paid by the plaintiff for the support and maintenance of defendant and for the support and maintenance of the infant child to the sum of twenty-five dollars per week, and counsel fee to the sum of two hundred and fifty dollars, one-half of which is to be paid within ten days from service of order and the balance when case appears on the day calendar for trial, and as so modified affirmed, without costs. The case should be tried before June 1, 1933. No opinion. Present — Finch, P. J., Merrell, McAvoy, Martin and Sherman, JJ.